Title: From George Washington to William Livingston, 16 March 1780
From: Washington, George
To: Livingston, William


          
            Dr Sir.
            Head Quarters Morristown 16th March 1780.
          
          I have received your Excellencys letter of the 8th of this month, in favor of Capn Fitzrandolph. The Captains known zeal and usefulness entitle him to consideration; and I shall be very well pleased, if we can effect any thing towards his relief or releasement. At present commissioners

from the enemy, and on our part, are sitting at Amboy, for the purpose of an exchange of prisoners. Should the parties be happy enough to agree [u]pon terms of a general cartel, your Excellency may be assured that in carrying it into effect, I shall give directions that his exchange be made an object. But if no agreement of this kind takes place, I cannot promise an exclusive or partial exchange for the Captain. The lengthy confinement of many of our officers, some of whom have been prisoners since the affair of Long Island, has alone made them extremely sensible of any exchange which has the least appearance of partiality. This, besides the infringing the order established for carrying on partial exchanges, which gives the preference to the oldest officers in captivity, will put it out of my power to do any thing in this line, especially under the present state and circumstances of our prisoners. With the most perfect regard and esteem, I have the honor to be, Dr Sir Your Excellency’s obt & hble servt
          
            Go: Washington
          
        